DETAILED ACTION
This Office Action is in response to the election filed on 03 January 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I (claims 1-34) and generic claims 35-37 in the reply filed on 03 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). In addition the Remarks not distinctly and specifically pointing out the supposed errors in the restriction requirement, the Remarks appear to incorrectly assert that claims 35-37 were not addressed in the restriction requirement. The restriction requirement expressly states that claims 35-37 appear to be generic to the listed species.
Double Patenting
Claim(s) 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,734,344 (hereinafter ‘344). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 10 of the application at hand and claim 1 of ‘344 recite limitations wherein each of the conductive bumps has an acute internal angle included between one of the parallel sides and one of the non-parallel sides and the acute internal angle of each of the conductive bumps increases as the acute internal angle get closer to a central conductive bump of the conductive bumps.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 9, 11, 12, 17, 18, 29, and 34-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2010/0109157 A1; hereinafter Lin).
In regards to claim 1, Lin teaches, e.g. in figs. 2-4, a chip structure, comprising: a chip body (310) comprising an active surface (e.g. top surface) and a plurality of bump pads (evidenced by (311)) disposed on the active surface; a plurality of conductive bumps (320a) disposed on the active surface of the chip body and connected to the bump pads respectively, wherein in a top view toward the active surface, at least one of the conductive bumps has a trapezoid shape having one pair of parallel sides and one pair of non-parallel sides, and each of the conductive bumps has a long axis, and the long axes of the conductive bumps cross with one another at a plurality of crossing points (e.g. fig. 3: the bumps (320a) have long axes and short axes, wherein the long axes would cross at multiple points).
In regards to claim 3, Lin teaches the device discussed above in addressing claim 1. Lin further teaches, e.g. in figs. 2-4, the elements wherein each of the parallel sides is shorter than each of the non-parallel sides (fig. 3: the non-parallel sides of (320a) are longer than the parallel sides).
In regards to claim 8, Lin teaches the device discussed above in addressing claim 1. Lin
In regards to claim 9, Lin teaches the device discussed above in addressing claim 1. Lin further teaches, e.g. in figs. 2-4, the elements wherein the conductive bumps are asymmetrically arranged with respect to a central line of a bonding portion where the conductive bumps are disposed (fig. 3: e.g. vertically in the long axis direction).
In regards to claim 11, Lin teaches the device discussed above in addressing claim 1. Lin further teaches, e.g. in figs. 2-4, the elements wherein the parallel sides of each of the conductive bumps comprise a short side and a long side, the bump pad connected to each of the conductive bumps is closer to the short side of each of the conductive bumps than to the long side of each of the conductive bumps (fig. 3: e.g. bumps (320a) are closer to the short side of (311)).
In regards to claim 12, Lin teaches the device discussed above in addressing claim 1. Lin further teaches, e.g. in figs. 2-4, the elements wherein the parallel sides of each of the conductive bumps comprise a short side and a long side, wherein the bump pad connected to each of the conductive bumps is closer to the long side of each of the conductive bumps than to the short side of each of the conductive bumps (fig. 5: e.g. (422) overlaps long sides).
In regards to claim 17, Lin teaches the device discussed above in addressing claim 1. Lin further teaches, e.g. in figs. 2-4, the elements wherein the conductive bumps further comprises at least one additional conductive bump, the at least one additional conductive bump has a shape having a first pair of parallel sides and a second parallel sides ([0025]: rectangle).
In regards to claim 18, Lin teaches the device discussed above in addressing claim 17. Lin further teaches, e.g. in figs. 2-4, the elements wherein the at least one additional conductive bump has a rectangular shape or a parallelogram shape ([0025]: rectangle).
In regards to claim 29, Lin teaches the device discussed above in addressing claim 1. Lin
In regards to claim 34, Lin teaches a chip structure, comprising: 
a chip body (310) comprising an active surface (e.g. top) and a plurality of bump pads (evidenced by (311)) disposed on a bonding portion of the active surface; 
a plurality (e.g. fig. 4) of conductive bumps (320a) disposed on the bonding portion the active surface and connected to the bump pads respectively, wherein at least one of the conductive bumps comprises one pair of parallel sides and one pair of non-parallel sides, and each of the conductive bumps has a long axis, and the long axis of the conductive bumps cross with one another at a plurality of crossing points (e.g. fig. 3: the bumps (320a) have long axes and short axes, wherein the long axes would cross at multiple points).
In regards to claim 35, Lin teaches a chip structure, comprising: 
a chip body (310) comprising an active surface (e.g. top) and a plurality of bump pads (evidenced by (311)) disposed on the active surface; 
a plurality (e.g. fig. 4) of conductive bumps (320a) disposed on the active surface of the chip body and connected to the bump pads respectively, wherein in a top view toward the active surface, at least one of the conductive bumps has one pair of parallel sides, and one side of the parallel side has a first width and the other side of the parallel side has a second width longer than the first width (e.g. fig. 3: the bumps (320a) have long axes and short axes, wherein the long axes would cross at multiple points).
In regards to claim 36, Lin teaches the device discussed above in addressing claim 35. Lin
In regards to claim 37, Lin teaches the device discussed above in addressing claim 35. Lin further teaches, e.g. in figs. 2-4, the limitations wherein at least one of the conductive bumps (320a) has a trapezoid shape (e.g. fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16, 19-24, and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above.
In regards to claim 13, Lin teaches the device discussed above in addressing claim 1. Lin further teaches, e.g. in figs. 2-4, the elements wherein the parallel sides of each of the conductive bumps comprise a short side and a long side [0025]. Lin appears to be silent as to the elements wherein the bump pad connected to each of the conductive bumps is at the same distance from the long side of each of the conductive bumps as from the short side of each of the conductive bumps, however, Lin teaches that the shape and dimension of elements are optimizable to have a bonding region that is optimizable [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to have the elements wherein the bump pad connected to each of the conductive bumps is at the same distance from the long side of each of the conductive bumps as from In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claim 14, Lin teaches the device discussed above in addressing claim 1. Lin further teaches, e.g. in figs. 2-4, the elements wherein the parallel sides of each of the conductive bumps comprise a short side and a long side [0025]. Lin appears to be silent as to the elements wherein the short side is closer to an outer region of the chip body, and the long side is located closer to an inner region of the chip body, however, Lin teaches that the shape and dimension of elements are optimizable to have a bonding region that is optimizable [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to have the elements wherein the short side is closer to an outer region of the chip body, and the long side is located closer to an inner region of the chip body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering particular configurations involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claim 15, Lin teaches the device discussed above in addressing claim 1. Lin further teaches, e.g. in figs. 2-4, the elements wherein the parallel sides of each of the conductive bumps comprise a short side and a long side [0025]. Lin appears to be silent as to the elements wherein the short side is located closer to an inner region of the chip body, and the long side is located closer to an outer region of the chip body, however, Lin teaches that the shape and dimension of elements are optimizable to have a bonding region that is optimizable [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to have the elements wherein the short side is located closer to an inner region of the chip body, and the long side is located closer to an outer region of the chip body, since it has been held that where the general conditions of a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claim 16, Lin teaches the device discussed above in addressing claim 1. Lin further teaches, e.g. in figs. 2-4, the elements wherein the conductive bumps comprises at least one first conductive bumps and at least one second conductive bumps arranged alternately, the parallel sides of the at least one first conductive bump comprise a short side and a long side [0025]. Lin appears to be silent as to the elements wherein the short side of the at least one first conductive bump is located closer to an inner region of the chip body, and the long side of the at least one first conductive bump is located closer to an outer region of the chip body, and the parallel sides of the at least one second conductive bump comprise a short side and a long side, the short side of the at least one second conductive bump is located closer to the outer region of the chip body, and the long side of the at least one second conductive bump is located closer to the inner region of the chip body, however, Lin teaches that the shape and dimension of elements are optimizable to have a bonding region that is optimizable [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to have the elements wherein the short side of the at least one first conductive bump is located closer to an inner region of the chip body, and the long side of the at least one first conductive bump is located closer to an outer region of the chip body, and the parallel sides of the at least one second conductive bump comprise a short side and a long side, the short side of the at least one second conductive bump is located closer to the outer region of the chip body, and the long side of the at least one second conductive bump is located closer to the inner region of the chip body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering particular configurations involves only routine skill in the art. In re Dailey,
In regards to claim 19, Lin teaches the device discussed above in addressing claim 1. Lin appears to be silent as to the elements wherein a shortest distance between the parallel sides is substantially equal to or smaller than 252μm; however Lin teaches the elements of variously shaped bumps [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the element wherein a shortest distance between the parallel sides is substantially equal to or smaller than 252μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 20, Lin teaches the device discussed above in addressing claim 1. Lin appears to be silent as to the elements wherein the parallel sides comprises a short side and a long side, and a length of the short side is substantially equal to or greater than 11μm; however, Lin teaches the elements wherein bump shapes can be optimized [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the element wherein the parallel sides comprises a short side and a long side, and a length of the short side is substantially equal to or greater than 11μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 21, Lin teaches the device discussed above in addressing claim 1. Lin appears to be silent as to the elements wherein a ratio of a shortest distance between the parallel sides to a length of a short side of the parallel sides is substantially equal to or greater than 0.05 however, Lin teaches the elements wherein bump shapes can be optimized [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the element wherein a ratio of a shortest distance between the parallel sides to a length of a short side of the parallel sides is substantially equal to or greater than 0.05, since it has been held that where the general In re Aller, 105 USPQ 233 (1955).
In regards to claim 22, Lin teaches the device discussed above in addressing claim 1. Lin appears to be silent as to the elements wherein an area of each of the conductive bumps is substantially equal to or greater than 195μm2 and substantially equal to or smaller than 14000μm2; however, Lin teaches the elements wherein bump shapes can be optimized [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the element wherein an area of each of the conductive bumps is substantially equal to or greater than 195μm2 and substantially equal to or smaller than 14000μm 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 23, Lin teaches the device discussed above in addressing claim 1. Lin appears to be silent as to the elements wherein an acute angle of each of the conductive bumps is substantially equal to or greater than 30°; however, Lin teaches the elements wherein bump shapes can be optimized [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the element wherein an acute angle of each of the conductive bumps is substantially equal to or greater than 30°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 24, Lin teaches the device discussed above in addressing claim 1. Lin appears to be silent as to the elements wherein a ratio of an area of each of the bump pads to an area of each of the conductive bumps is substantially equal to or greater than 0 and substantially equal to or smaller than 80%; however, Lin teaches the elements wherein bump shapes can be optimized [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ochi teaches the elements of variously shaped bumps, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 30, Lin teaches the device discussed above in addressing claim 1. Lin appears to be silent as to the elements wherein gaps between at least two adjacent ones of the conductive bumps are different from one another, however, Lin teaches that the shape and dimension of elements are optimizable to have a bonding region that is optimizable [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to have the elements wherein gaps between at least two adjacent ones of the conductive bumps are different from one another, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering particular configurations involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claim 31, Lin teaches the device discussed above in addressing claim 1. Lin appears to be silent as to the elements wherein areas of the conductive bumps are the same; however, Lin teaches that the shape and dimension of elements are optimizable to have a bonding region that is optimizable [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to have the elements wherein areas of the conductive bumps are the same, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering particular configurations involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claim 32, Lin teaches the device discussed above in addressing claim 1. Lin appears to be silent as to the elements wherein areas of the conductive bumps are different from one another; Lin teaches that the shape and dimension of elements are optimizable to have a bonding region that is optimizable [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to have the elements wherein areas of the conductive bumps are different from one another, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering particular configurations involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regards to claim 33, Lin teaches the device discussed above in addressing claim 1. Lin appears to be silent as to the elements wherein one of the conductive bumps comprises a chamfered angle; however, Lin teaches that the shape and dimension of elements are optimizable to have a bonding region that is optimizable [0025]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to have the elements wherein one of the conductive bumps comprises a chamfered angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering particular configurations involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Ochi et al. (US 2009/0301771 A1; hereinafter Ochi).
In regards to claim 2, Lin teaches the device discussed above in addressing claim 1. Lin appears to be silent as to, but does not preclude, the limitations wherein each of the conductive bumps has a long axis, and the long axes of the conductive bumps cross with one another at a plurality of crossing points. Ochi teaches, e.g. in figs. 4 and 6, the limitations wherein each of the conductive bumps has a long axis, and the long axes of the conductive bumps cross with one another at a plurality of crossing points (fig. 4: e.g. the axes along which the sides of the conductive bumps (21) lie cross with each other). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the device taught by Lin with the aforementioned elements taught by Ochi to have an Ochi [0021]).
In regards to claim 4, Lin teaches the device discussed above in addressing claim 1. Lin appears to be silent as to, but does not preclude, the elements wherein the conductive bumps comprises a central conductive bump having an isosceles trapezoid shape. Ochi teaches the elements wherein the conductive bumps comprises a central conductive bump having an isosceles trapezoid shape (fig. 4: e.g. central instance). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the device taught by Lin with the aforementioned elements taught by Ochi to have an electronic component mounting structure with high connection strength and low connection resistance (Ochi [0021]).
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin and Ochi as applied to claim 4 above, and further in view of Hsu et al. (US 2013/0256878 A1; hereinafter Hsu).
In regards to claim 5, the combination of Lin and Ochi teaches the device discussed above in addressing claim 4. The combination of Lin and Ochi appears to be silent as to, but does not preclude, the elements wherein the conductive bumps further comprises a plurality of non-central conductive bumps having an obtuse trapezoid shape and located on two sides of the central conductive bump. Hsu teaches the elements wherein the conductive bumps further comprises a plurality of non-central conductive bumps having an obtuse trapezoid shape and located on two sides of the central conductive bump [0042]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the device taught by the combination of Lin and Ochi with the aforementioned elements taught by Hsu to have a higher density of connections in a flip chip process (Hsu
In regards to claim 6, the combination of Lin, Ochi, and Hsu teaches the device discussed above in addressing claim 5. Ochi further teaches the elements wherein the non-central conductive bumps are symmetrically arranged with respect to the central conductive bump (fig. 4). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the device taught by Lin with the aforementioned elements taught by Ochi to have an electronic component mounting structure with high connection strength and low connection resistance (Ochi [0021]).
In regards to claim 7, the combination of Lin, Ochi, and Hsu teaches the device discussed above in addressing claim 5. The combination of Lin, Ochi, and Hsu appears to be silent as to the elements wherein the non-central conductive bumps are asymmetrically arranged with respect to the central conductive bump; however Ochi teaches the elements wherein bumps are arranged in different layouts (e.g. figs. 4-6). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to have the element wherein the non-central 2Customer No.: 31561Docket No.: 75860-US-PAApplication No.: 16/030,864conductive bumps are asymmetrically arranged with respect to the central conductive bump, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Hsu.
In regards to claim 25, Lin teaches the device discussed above in addressing claim 1. Lin appears to be silent as to, but does not preclude, the elements wherein the chip structure is mounted on a substrate through the conductive bumps. Hsu teaches the elements wherein the chip structure is mounted on a substrate through the conductive bumps [0042]. It would have been obvious to one Lin and Ochi with the aforementioned elements taught by Hsu to have a higher density of connections in a flip chip process (Hsu [0007]).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin and Hsu as applied to claim 25 above, and further in view of Kim et al. (US 2017/0154930 A1; hereinafter Kim).
In regards to claim 26, the combination of Lin and Hsu teaches the device discussed above in addressing claim 25. The combination of Lin and Hsu appears to be silent as to, but does not preclude, the elements wherein the substrate is a film and the chip structure is a chip on film (COF) structure. Kim teaches the elements wherein the substrate is a film and the chip structure is a chip on film (COF) structure [0056]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the device taught by the combination of Lin and Hsu with the aforementioned elements taught by Kim to form and OLED device (Kim [0051]).
Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 17 above, and further in view of Kim.
In regards to claim 27, Lin teaches the device discussed above in addressing claim 17. Lin appears to be silent as to, but does not preclude, the elements wherein the chip structure is a chip on plastic (COP) structure. Kim teaches the elements wherein the chip structure is a chip on plastic (COP) structure [0056]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the device taught by Lin with the aforementioned elements taught by Kim to form and OLED device (Kim [0051]).
In regards to claim 28, Lin teaches the device discussed above in addressing claim 17. Lin appears to be silent as to, but does not preclude, the elements wherein the chip structure is a driver IC for driving a display panel. Kim teaches the elements wherein the chip structure is a driver IC for driving Lin with the aforementioned elements taught by Kim to form and OLED device (Kim [0051]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812